                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

JOHN C. MISENHEIMER and            )
MARTHA R. MISENHEIMER              )
                Plaintiffs,        )
                                   )
v.                                 )                     JUDGMENT
                                   )
                                   )                     No. 7:19-CV-252-FL
NATIONWIDE MUTUAL FIRE INSURANCE   )
COMPANY, and NORTH CAROLINA        )
INSURANCE UNDERWRITING ASSOCIATION )
                Defendants.        )


Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, upon
consideration of the parties consent order to remand this action to state court.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
July 16, 2020, more particularly described therein, that the captioned action be and hereby is
remanded to New Hanover County Superior Court.

This Judgment Filed and Entered on July 16, 2020, and Copies To:
Robert W. Loree / Tracie H. Brisson (via CM/ECF Notice of Electronic Notification)
R. Scott Brown (via CM/ECF Notice of Electronic Notification)
The Honorable Jan Kennedy (via U.S. Mail at New Hanover County Clerk of Superior Court,
P. O. Box 2023, Wilmington, NC 28402)

July 16, 2020                       PETER A. MOORE, JR., CLERK
                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




          Case 7:19-cv-00252-FL Document 28 Filed 07/16/20 Page 1 of 1
